Citation Nr: 1617676	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left wrist disorder.

2. Entitlement to service connection for a left wrist disorder.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that the June 2011 rating decision characterized the left wrist claim as involving two separate issues: a new claim of entitlement to service connection for "left wrist surgery" and whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for "a left wrist bone graft."  At the February 2016 hearing, the Veteran clarified that the left wrist claims were essentially an attempt to reopen a single claim did not object to having the Board construe it as such.  The Board has characterized the claim accordingly.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left wrist disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence added to the record since an unappealed November 1974 rating decision denying entitlement to service connection for a left wrist disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2. A kidney disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. The criteria for establishing entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist Disorder

In this case, the Veteran is attempting to reopen a November 1974 rating decision that denied entitlement to service connection for a left wrist condition.  Although notified of the denial in a December 1974 letter, the Veteran did not initiate an appeal of the rating decision.  Hence, that denial is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

The basis for the November 1974 denial was essentially that, although the Veteran had a left wrist injury requiring surgery prior to entering service, there was "no evidence to show that the Veteran reinjured his wrist while in service [and], therefore, no aggravation by service."  Of record at that time were service treatment records showing that, upon entrance, the Veteran reported that he had previously injured his left wrist in high school, which resulted in a bone graft operation.  At a November 1973 evaluation, however, an orthopedist opined that the Veteran was fit for military duty and that, although he was not certain that the Veteran would not develop posttraumatic arthritis, the wrist was "quite good" and the articular surfaces "look as good as can be expected."  Service treatment records further revealed that in March 1973 the Veteran reinjured the wrist during basic training.  He was subsequently put on a profile and a March 1973 separation examination shows a "left wrist problem" noted under the summary of defects.

The evidence obtained since the November 1974 denial includes a May 2011 VA joints examination where the examiner diagnosed the Veteran with severe posttraumatic degenerative arthritis of the left wrist.  In addition, an August 2011 VA treatment record shows an X-ray of the left hand which indicated "changes related to remote trauma along with degenerative disease noted at the left wrist."

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the May 2011 VA examination and August 2011 X-ray suggest that the Veteran's current left wrist posttraumatic degenerative arthritis may be related to the left wrist injury that took place during basic training.  Because the May 2011 VA examination did not include an etiological opinion, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist by providing a VA examination.  Hence, this evidence is new and material.  The criteria for reopening have been thus been met and reopening of the claim for entitlement to service connection for a left wrist disorder is therefore warranted.

Kidney Disorder

As to the claim involving a kidney disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that an examination is in order.  At the February 2016 hearing, the Veteran indicated that he has only received VA treatment through the Memphis VA Medical Center.  Those documents are of record and do not suggest that any current kidney disorder may be related to service.  While the appellant also claimed that a medical professional related a kidney disorder to his back pain, the Veteran has not submitted evidence to that effect, nor has he requested that VA assist him in procuring any such private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Veteran submitted a VA Form 21-4142 in January 2011 requesting that VA obtain private treatment records, he indicated that those records only related to hepatitis C and a left wrist disability.  Hence, as the only evidence suggesting that a kidney disorder may be related to service is the Veteran's conclusory lay statement, a VA examination was not warranted.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board further acknowledges that a number of VA treatment records have been associated with the claims file since the most recent May 2012 statement of the case.  The Board has reviewed VA treatment records from January 2011 through April 2015.  The evidence contained therein, however, is either irrelevant to the issue on appeal or duplicative of the evidence considered in the May 2012 statement of the case.  Hence, a remand for issuance of a supplemental statement of the case is not warranted.  38 C.F.R. §§ 19.31, 19.37 (2015).

In addition, the February 2016 Board hearing focused on the elements necessary to substantiate the service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including calculi of the kidneys and nephritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims entitlement to service connection for a kidney disorder, which he relates to lower back pain he contends he experienced while in service.  At the February 2016 hearing, he reported that he first noticed kidney problems during service when he experienced back pain "all the time."  Service treatment records, however, are negative for complaints or treatment for back problems and at a March 1973 separation examination, the Veteran denied recurrent back pain and the examiner noted a normal spine.  Further, although urinalysis was not conducted at separation, the Veteran denied frequent or painful urination, as well as kidney stones, blood, sugar, or albumin in urine, and the examiner noted a normal genitourinary system.

Post-service, the only indication of any kidney-related disorder appears in January 2007, June 2008, and November 2009 VA treatment records which reveal ultrasounds and a CT scan showing renal cysts.  Significantly, none of these tests suggested any relationship to service and the January 2007 ultrasound indicated that the cysts may in fact be congenital in nature.  VA treatment records otherwise reveal normal renal function and are negative for any indication that the renal cysts may be in any way related to service.  Hence, even conceding that the appellant has met the current disability requirement, there is no basis to grant service connection.

While the Veteran is competent to report pain, his contention that he experienced back pain "all the time" during service is inconsistent with the report of medical history he filled out in which he indicated that he had not experienced recurrent back pain.  Hence, this claim is not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To the extent the Veteran has offered his opinion that a kidney disorder is related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Finally, there is no indication that calculi of the kidneys or nephritis was noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that calculi of the kidneys or nephritis manifested to a compensably disabling degree within the one-year period following separation from active duty.  38 C.F.R. §§  3.303(b), 3.309(a); Walker, 708 F.3d at 1331.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disorder is reopened.

Entitlement to service connection for a kidney disorder is denied.


REMAND

As to hepatitis C, the Veteran contends that he acquired it from vaccines that were administered to him while in service.  In January 2011,  the Veteran submitted a signed VA From 21-4142 which, in pertinent part, requested records regarding treatment for hepatitis C and a left wrist disability at the Memphis VA Medical Center and "MedPlex" on Madison Avenue in Memphis, Tennessee.  While the RO obtained treatment records from the Memphis VA Medical Center, no attempt was made to obtain the private treatment records.  At the time these forms were submitted, i.e., in January 2011, the VA Form 21-4142 was effective only for 180 days from the date of signature.  As such, the forms are no longer valid given the passage of more than 180 days.  The Veteran therefore must be requested to reauthorize the release of his private medical records.

After associating with the claims file the MedPlex records, as well as any other evidence pertinent to the claim for hepatitis C, an addendum to a September 2014 VA opinion regarding hepatitis C should be obtained.

As to the left wrist, VA treatment notes reflect patient medical history and diagnoses of left wrist degenerative arthritis and carpal tunnel syndrome.  The Board will therefore broadly construe the left wrist claim to include these and any other wrist disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran claims that his current disability is related to an injury he suffered during basic training.  As noted above, while no defects related to the left wrist were noted on the November 1973 entrance examination, the appellant reported that as a result of a high school football injury in December 1972, he underwent a bone graft procedure of his left wrist.  Although this report prompted a medical evaluation of his left wrist, the orthopedist found that the Veteran was fit for full military duty.  He was then accepted into service without any defects noted and a "PULHES" profile indicating a high level of fitness regarding the upper extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Hence, the Veteran is presumed to have been sound in this regard at entry into service.  38 C.F.R. § 3.304(b) (2015) (veteran presumed sound at entry into service except for defects "noted," i.e., recorded in examination reports).

The issue in this regard is therefore whether there is clear and unmistakable evidence that a left wrist disability preexisted service and whether there is clear and unmistakable evidence that that a left wrist disability was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  No medical opinion on this question was provided at the May 2011 VA examination.  As service treatment records indicate that the Veteran reinjured his left wrist during basic training, and a "left wrist problem" was noted at separation, it is unclear whether there was an increase of the left wrist disability during service and, if so, whether it was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  A medical opinion should therefore be obtained as to whether the Veteran's left wrist disability preexisted service and, if so, whether it was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including any treatment associated with MedPlex on Madison Avenue in Memphis, Tennessee.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the September 2014 VA opinion regarding hepatitis C, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, with particular attention to any evidence associated with the claims file after September 2014.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that hepatitis C was caused by, incurred in, or otherwise etiologically related to service.  The examiner should address the appellant's contention that hepatitis C is related to vaccines administered to him while in service and that he did not use intravenous drugs.

3. Thereafter, request a medical opinion from an appropriate physician as to a left wrist disability.  The claims file must be sent to the physician for review and such review must be acknowledged by the examiner in the report.

The record indicates that the Veteran had a pre-existing left wrist injury and injured his wrist in service. It is not clear whether the pre-existing injury resolved before entry. Accordingly, after reviewing the records, the physician should indicate (1) whether there is clear and unmistakable evidence that a left wrist disability preexisted service and was present at entry and (2) whether there is clear and unmistakable evidence that any preexisting left wrist disability was not aggravated beyond its natural progression by service. In rendering this opinion the examiner should address the service records indicating that the Veteran injured his left wrist in service.

If the examiner concludes that the pre-existing left wrist injury resolved before service, and thus does not constitute a pre-existing injury, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a left wrist disability was caused by, incurred in, or is etiologically related to service.  The rationale for all opinions expressed must be provided.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


